USDC IN/ND case 4:19-cv-00028-TLS-JEM document 32 filed 07/17/20 page 1 of 1


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                       HAMMOND DIVISION AT LAFAYETTE

BRANDON ROBERTS,                        )
                                        )
      Plaintiff,                        )
                                        )
vs.                                     )      CAUSE NO. 4:19-CV-28-TLS-JEM
                                        )
BOARD OF TRUSTEES OF PURDUE             )
UNIVERSITY,                             )
                                        )
      Defendant.                        )

          NOTICE OF SETTLEMENT AND REQUEST TO STAY INTERIM DEADLINES

      Defendant The Trustees of Purdue University hereby provides notice that the

parties have resolved this case and are in the process of completing the settlement

documents. The parties anticipate finalizing the settlement documentation and filing

dismissal papers within thirty (30) days of submission of this Notice and respectfully

request that the Court stay all interim deadlines through August 17, 2020. Counsel

for Plaintiff Brandon Roberts has no objection to this filing.

Dated: July 17, 2020                           Respectfully submitted,

                                               /s/ Matthew M. Humble
                                               William P. Kealey (18973-79)
                                               Matthew M. Humble (35259-53)
                                               STUART & BRANIGIN LLP
                                               300 Main Street, Suite 900
                                               P.O. Box 1010
                                               Lafayette, Indiana 47902-1010
                                               Phone:       765.423.1561
                                               Fax:         765.742.8175
                                               Email:       wpk@stuartlaw.com
                                                            mmh@stuartlaw.com
                                               Attorneys for The Trustees of
1311510                                        Purdue University
